OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum below. We would add that although the charges preferred against petitioner chiefly concerned disobedience of the Commissioner’s departmental policy, the Commissioner was not obliged to disqualify himself as the hearing officer. The Commissioner had no particular knowledge of material disputed facts. Whether the actual order petitioner disobeyed originated from *950the Commissioner before being spoken by petitioner’s superior officer is immaterial. Petitioner remained bound to follow the order. Furthermore, the Commissioner’s conduct did not reflect partiality with regard to petitioner’s hearing (see, e.g., People ex rel. Packwood v Riley, 232 NY 283; Matter of Horton v Ames, 75 AD2d 853).
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
Judgment affirmed, with costs, in a memorandum.